DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5, 9, 13-20, 23-29 in the reply filed on 2 March 2021 is acknowledged. Claims 1-5, 9, 13-20, 23-29 are examined herein on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 12-15, 17, 18, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2014/0377319 to Leuthardt et al. 
In the specification and figures, Leuthardt discloses a method as claimed by Applicant. With regard to claims 1, 2, 25, Leuthardt discloses a method of altering protein concentrations in cerebrospinal fluid (CSF). The method comprises the steps of selecting a patient with a neurological disorder, removing CSF from a patient at a first location, circulating the CSF through a support or cartridge containing a protease, and returning the treated CSF to the patient at a second location (see ¶0011, 0054, 0055, 0065). 

With regard to claims 12-15, Leuthardt discloses that the support to which the protease is bound may comprise a porous resin such as methacrylate, or porous beads (see ¶0040).
With regard to claims 17 and 18, Leuthardt discloses that the method may treat amyotrophic lateral sclerosis (ALS, see ¶0028). 
With regard to claim 23, Leuthart discloses that the CSF may be drawn from a ventricle and returned to the lumbar area (see ¶0060). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0377319 to Leuthardt et al in view of US 2015/0374898 to Fujieda et al.
In the specification and figures, Leuthardt discloses the method substantially as claimed by Applicant (see rejections above). With regard to claim 3, Leuthardt is silent as to the method of sterilization of the equipment used in the method. However, Fujieda discloses an extracorporeal circuit that may be sterilized in several ways, including gamma-ray sterilization (see ¶0069). It would have been obvious to a person having ordinary skill in the art at the time of filing to use the gamma-ray sterilization technique to sterilize the extracorporeal circuit used in the method as disclosed by Leuthardt because Fujieda discloses that gamma-ray sterilization is well known in the art and appropriate for extracorporeal circuits. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0377319 to Leuthardt et al in view of US 2019/0317099 to Halbert et al.
.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0377319 to Leuthardt et al in view of US 2020/0330497 to Marcotulli et al.
In the specification and figures, Leuthardt discloses the method substantially as claimed by Applicant (see rejections above). With regard to claims 19 and 20, Leuthardt does not disclose the step of targeting TDP-43. However, Marcotulli discloses a method of treating ALS comprising the step of testing a patient for TDP-43 levels and administering a drug that targets TDP-43 in order to reduce disease effects (see ¶0004, 0016-0017, 0028-0029). It would have been obvious to a person having ordinary skill in the art at the time of filing to use the method disclosed by Leuthardt to target TDP-43, since therapies that target TDP-43 are known in the art as treatments for neurological disorders such as ALS. 
 
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0377319 to Leuthardt et al in view of US 4,830,849 to Osterholm et al.

With regard to claim 29, Leuthardt discloses that the extracorporeal loop may comprise a peristaltic pump (see ¶0064). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0009014		Chen et al
Extracorporeal CSF circulation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799
9 March 2021